Citation Nr: 0610567	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-28 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left wrist fracture with ulnar nerve release. 

2.  Entitlement to a rating in excess of 10 percent for 
medial epicondylitis of the right elbow.

3.  Entitlement to a rating in excess of 10 percent for a 
hiatal hernia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
peptic ulcer. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
athlete's foot.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
October 1977 and from September 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.


FINDINGS OF FACT

1.  The evidence shows no more than moderate incomplete 
paralysis of the ulnar nerve in the left wrist.
 
2.  Range of motion testing of the right elbow shows flexion 
of at least 130 degrees and extension of negative 5 degrees.

3.  The evidence fails to show that the veteran's epigastric 
distress with dysphagia, pyrosis, and regurgitation is 
productive of considerable impairment of health.

4.  The veteran's claim of entitlement to service connection 
for a peptic ulcer was denied by a January 1993 rating 
decision; the evidence of record submitted since January 1993 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.

5.  The veteran's claim of entitlement to service connection 
for athlete's foot was denied by a January 1993 rating 
decision; the evidence of record submitted since January 1993 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.

6.  The veteran's claim of entitlement to service connection 
for otitis media was denied by a January 1993 rating 
decision; the evidence of record submitted since January 1993 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  Criteria for an increased rating for left wrist fracture 
with ulnar nerve release have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8516 (2005). 

2.  Criteria for a rating in excess of 10 percent for medial 
epicondylitis of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5206, 5207 (2005). 

3.  Criteria for a rating in excess of 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2005).

4.  The January 1993 rating decision which denied service 
connection for a peptic ulcer is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2005).

5.  The January 1993 rating decision which denied service 
connection for athlete's foot is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2005).

6.  The January 1993 rating decision which denied service 
connection for otitis media is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Left Wrist 

The left-handed veteran is currently rated at 30 percent for 
the ulnar nerve disability in his left wrist under 38 C.F.R. 
§ 4.124a, DC 8516.  Under this rating criteria, a 30 percent 
rating is assigned for moderate incomplete paralysis of the 
ulnar nerve, while a 40 percent rating is assigned if the 
incomplete paralysis of the ulnar nerve is severe.  A 60 
percent rating is assigned for complete paralysis of the 
ulnar nerve manifested by the "griffin claw" deformity, due 
to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace, and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.

At VA examinations in February 2002, and August 2003, no 
anatomical defects were noted in the veteran's left wrist, 
including no muscle atrophy and only mild weakness.  Both 
examinations showed extension of 60 degrees, although flexion 
decreased from 60 degrees to 50 degrees between examinations.  
Both examinations also revealed that the veteran could touch 
the tips of all his fingers with his left thumb, that he 
could touch the median transverse fold of the palm of his 
left hand with all of his fingers, and that he had no 
gripping deformity or ape hand.  The major difference in the 
two examinations was that the first examiner concluded that 
since the veteran had not sought any medical treatment for 
his wrist in the past year that he did not have any 
additional limitation based on pain, fatigue, weakness, or 
lack of endurance following repetitive use of his left wrist; 
whereas the second examiner concluded that the veteran was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use of his left wrist, noting 
that the limitations had a major functional impact on the 
veteran and caused him difficulty writing.    

While repetitive motion makes it difficult for the veteran to 
perform basic tasks such as writing, given the absence of 
more than mild objective findings, severe impairment is not 
shown, and the current evaluation for moderate impairment 
fully contemplates any increase in severity during flare-ups.  


Medial epicondylitis of the right elbow

The veteran is currently rated at 10 percent for his right 
elbow disability under 38 C.F.R. § 4.71a, DC 5206 for 
limitation of flexion of the forearm.  Under this rating 
criteria, a 10 percent rating is assigned when flexion (of 
the non-dominant forearm) is limited to 100 degrees.  A 20 
percent rating is assigned when flexion is limited to 70 
degrees.  It is also noted that a noncompensable rating is 
assigned when flexion is limited to 110 degrees.  
Additionally, a 10 percent rating is assigned when extension 
of the forearm is limited to 45 degrees.

At a VA examination in February 2002, the range of motion of 
the veteran's right elbow was 140 degrees in flexion and 
negative 5 degrees in extension.  The examiner noted that 
with regard to flare-ups there had been no visits to the 
emergency room or to doctors for treatment, and there was no 
evidence of pain, weakness, stiffness, heat, instability, or 
giving way, etc.  However, the veteran did note mild 
discomfort when lifting a 10 pound weight.  

At a second VA examination in August 2003, the range of 
motion of the veteran's right elbow had decreased to 130 
degrees of flexion from what was shown in February 2002, 
although forearm extension remained at negative 5 degrees.  
The examiner did note that motion was painful on the last 
degree of the range of motion measured.  The veteran was also 
found to be additionally limited by pain, fatigue, weakness, 
and lack of endurance following repetitive use of his right 
forearm.  It was noted that the veteran reported flare-ups 
which caused major functional impact with difficulty writing 
and using a cane.  Nevertheless, there was only objective 
evidence of moderate painful motion in the right elbow.  

Range of motion testing has consistently revealed ranges of 
forearm motion which equate to noncompensable ratings with 
regards to both flexion and extension.  While the veteran may 
have additional limitation of motion due to pain, fatigue, 
weakness etc.; this additional limitation is at most 
comparable to the 10 percent rating that is currently 
assigned.  Treatment records have also failed to show more 
severe symptomatology than what was reflected by the VA 
examinations.  Therefore, a rating in excess of 10 percent is 
denied.

Hiatal Hernia

The veteran is currently rated at 10 percent for his hiatal 
hernia under 38 C.F.R. § 4.114, DC 7346.  Under this rating 
criteria, a 10 percent rating is assigned when a hiatal 
hernia is manifested two or more of the symptoms required for 
the 30 percent evaluation, but where the hiatal hernia is of 
less severity.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned when a hiatal hernia 
is manifested by either symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or by other symptom combinations productive of severe 
impairment of health.

On a private endoscopy report from April 2001, it was noted 
that the veteran had had heartburn, regurgitation, and 
dysphagic to solids for nine days.  

The veteran underwent a VA examination in March 2002, at 
which he reported occasional dysphagia for solids, although 
not for liquids; he also reported pyrosis and epigastric pain 
which did not radiate; and he reported having frequent 
episodes of reflux and regurgitation of acid content.  The 
veteran denied hematemesis or melena.  The examiner failed to 
detect any edema or cyanosis and indicated that the veteran 
had an adequate general state of health without evidence of 
anemia.

The veteran underwent an upper gastrointestinal series in 
August 2003 which showed early findings of duodenitis and 
mild gastroesophageal reflux.  The veteran's stomach showed a 
normal contour and distensibility without evidence of mucosal 
thickening or ulcerations.  

The veteran underwent a second VA examination in August 2003; 
at which the examiner indicated that there was no history of 
dysphagia; although the veteran did have a history of pyrosis 
with epigastric burning and pain.  The examiner also noted 
that acid reflux had been present all along.  The veteran had 
no history of hematemesis or melena, and while occasional 
nausea was still present, it occurred less frequently as time 
went on.  The examiner described the veteran as having 
excellent health with no evidence of anemia.

The medical evidence of record has shown the presence of 
pyrosis, and regurgitation, and while the most recent VA 
examination indicated no history of dysphagia, there is 
sufficient medical evidence of dysphagia to support its 
presence.  Nevertheless, when asked to comment on the overall 
state of the veteran's health as a result of his hiatal 
hernia, one examiner indicated that the veteran had an 
adequate general state of health in 2002 and the other 
examiner indicated he was in excellent health in 2003.  As 
such, it cannot be said that the veteran's hiatal hernia is 
productive of considerable impairment of health.  Therefore, 
the symptomatology of the veteran's hiatal hernia does not 
meet the criteria for a rating in excess of 10 percent, and 
the veteran's claim is accordingly denied.

II. New and Material Evidence

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  New evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id. 

Peptic Ulcer

The veteran's claim of entitlement to service connection for 
a peptic ulcer was denied by a January 1993 rating decision 
on the grounds that there was no evidence of treatment of a 
peptic ulcer in service or within a year following service.  
This decision is now final.  

An upper gastrointestinal series taken of the veteran in 
August 2003 showed no evidence of ulcerations.

While numerous treatment records and VA examination reports 
have been submitted since the 1993 rating decision, no 
additional evidence has been submitted showing that the 
veteran has a peptic ulcer.  As such, while the evidence may 
be new, it is not material in that the evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection since it fails to show that the 
veteran has a current ulcer disability.  Accordingly, new and 
material evidence having not been submitted, the claim of 
entitlement to service connection for a peptic ulcer remains 
denied.

Athlete's Foot

The veteran's claim of entitlement to service connection for 
athlete's foot was denied by a January 1993 rating decision, 
which is final.  

While numerous treatment records and VA examination reports 
have been submitted since that rating decision, no additional 
evidence has been submitted showing that the veteran 
currently has athlete's foot.  As such, while the evidence 
may be new, it is not material in that the evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection since it fails to show that the 
veteran currently has athlete's foot.  Accordingly, new and 
material evidence having not been submitted, the claim of 
entitlement to service connection for athlete's foot remains 
denied.

Otitis Media

The veteran's claim of entitlement to service connection for 
otitis media was denied by a January 1993 rating decision, 
which is final.  

While numerous treatment records and VA examination reports 
have been submitted since that rating decision, no additional 
evidence has been submitted showing that the veteran 
currently has otitis media.  As such, while the evidence may 
be new, it is not material in that the evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection since it fails to show that the 
veteran currently has otitis media.  Accordingly, new and 
material evidence having not been submitted, the claim of 
entitlement to service connection for otitis media remains 
denied.


III. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the notice described above was provided 
by two letters in February 2002.  By these letters, and by 
the statement of the case and supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
February 2004 supplemental statement of the case).  In short, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  

Notice is also considered to include information regarding 
the criteria for a disability rating, and the effective date 
of such a rating should entitlement to the benefit sought be 
granted.  Although all this information was not provided the 
veteran, since the benefit sought is denied, this failure is 
harmless because those questions are now moot.  

VA treatment records, private treatment records, and Social 
Security Administration records have been obtained.  The 
veteran has also been provided with numerous VA examinations 
of his various disabilities (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 30 percent rating for a left wrist 
fracture with ulnar nerve release is denied.  

A rating in excess of 10 percent rating for medial 
epicondylitis of the right elbow is denied.

A rating in excess of 10 percent for a hiatal hernia is 
denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a peptic ulcer 
remains denied. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for athlete's foot 
remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for otitis media 
remains denied.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


